Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 DETAILED ACTION

1. Claims 1-20 are presented for the examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lindholm(US 8087029 B1) in view of CHEN(US 20170083367 A1).

As to claim 1, Lindholm teaches  generating a range of global numbers for consumption by a plurality of processes of a software application in a plurality of software applications(specifies an upper limit on an amount of the shared resource that is available to threads of the first thread type, col 4, ln 10-15/ allocating resources to be used by concurrent threads in a multithreaded processor based on thread types of the threads, col 5, ln 19-25/ for each thread type, a limit is established on the amount of each resource that can be allocated to  process threads in "SIMD groups[software applications]." As used herein, a "SIMD group" refers to a group of up to P threads of execution of the same program[software application] ... For example, a SIMD group might consist of P vertices, each being processed using the same vertex shader program, col 12, ln 40-50) , the range of global numbers being generated in accordance with one or more requirements of the software application( a limit is established on the amount of each resource that can be allocated to SIMD groups[software] of that thread type. For example, in one embodiment, the total number of concurrent SIMD groups in core 234 is limited to G (e.g., 24), and each SIMD group is allocated one of G unique context identifiers CID. The number G may be apportioned between PS and VS groups, with PS groups being allowed to use up to x of the context identifiers while VS groups are allowed to use up to G-x of the identifiers, col 15, ln 21-35),  and includes a plurality of blocks of global numbers( the shared resource is partitioned into at least a first section associated with the first thread type and a second section associated with the second thread type: the first section includes the first reserved amount of the shared resource and the second section includes the second reserved amount of the shared resource, col 3, ln 40-50) ; providing the generated range of global numbers to the software application for consumption by the plurality of processes, wherein each process is assigned a block of global numbers in the plurality of blocks of global numbers(the per-thread-type feedback information includes information indicating whether all of the first reserved amount is currently allocated to threads of the first type and information indicating whether all of a second reserved amount of the resource (i.e., an amount of the shared resource reserved for allocation to threads of the second thread type) is currently allocated to threads of the second type, col 2, ln 65-67 to col 3, ln 1-10/ dividing the shared resource into at least a first section reserved to threads of the , and consumes the assigned block of global numbers( thread type (e.g., VS) is underusing its reserved amount of the resource, col 21, ln 3-10).
Lindholm does not determining a count of global numbers in the global number range consumed by each process in the plurality of processes, and generating another range of global numbers upon determination of the count being below a predefined threshold. However,  CHEN teaches determining a count of global numbers in the global number range consumed by each process in the plurality of processes, and generating another range of global numbers upon determination of the count being below a predefined threshold( In another example, a utilization condition may be met when a total usage percentage exceeds a defined maximum threshold, or conversely when an available resource percentage is less than a minimum threshold. For example, in the memory resource example above, a processor may determine that a utilization condition is met if there is an available resource percentage threshold of 11% or a maximum utilization percentage of 89%, para[0064]/ If at 604 the monitoring conditions are met, at 606, the processor(s) can be configured to obtain resource utilization information for each workload, para[0084], ln 1-10/ obtaining resource utilization data by each workload using the resource. Workload resource utilization information may include, for example, resource utilization usage, workload resource allocation limits, and/or a rate at which the workload's resource usage is increasing or decreasing, para[0054]/ Fig.6).
	It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Lindholm with CHEN to incorporate the feature of determining a count of global numbers in the global number range 
As to claims 8, 15, they are rejected for the same reason as to claim 1 above. 

3.	Claims 2, 3, 4, 9, 10, 11, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lindholm(US 8087029 B1) in view of CHEN(US 20170083367 A1) and further in view of Baldemair(US 20160142919 A1).

As to claim 2, Lindholm and CHEN do not teach  wherein the range of global numbers includes a plurality of global numbers, wherein the range of global numbers includes a predetermined size defined in accordance with the one or more requirements of the software application.  However, Baldemair teaches wherein the range of global numbers includes a plurality of global numbers, wherein the range of global numbers includes a predetermined size defined in accordance with the one or more requirements of the software application(the network node applies a first resource block group size S1 for the first system bandwidth and applies a second resource block group size S2=N.times.S1 for the second system bandwidth where N is an integer. The network node further applies radio resources in the first system bandwidth according to the first resource block group size S1 and applies radio resources in the second system bandwidth according to the second resource block group size S2, para[0015], ln 1-30).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Lindholm with CHEN with Baldemair  to incorporate the feature of wherein the range of global numbers includes a 
As to claim 3, Baldemair teaches each global number in the range of global numbers includes at least one of the following: a numeric value, an alpha value, an alpha- numeric value, and any combination thereof( para[0015], ln 1-30) for the same reason as to claim 2 above. 
As to claim 4, Baldemair teaches  each global number in the range of global numbers includes at least one of the following: a starting value, an ending value, a prefix character, a suffix character, an incremental value, a number of trailing zeros, a skipped character, a repetitive character, and any combination thereof( para[0040], ln 1-30) .  
As to claims 9, 10, 11, 16-18, they are rejected for the same reason as to claims 2-4  above.
 
4.	Claims 5, 6, 7, 13-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindholm(US 8087029 B1) in view of CHEN(US 20170083367 A1) and further in view of  McCormack( US 20100169486 A1).

As to claim 5, Lindholm and CHEN do not teach   generating a queue of global numbers corresponding to each block of global numbers, wherein each process in the plurality of processes is assigned the block of global numbers in the plurality of blocks of global numbers from the generated queue of global numbers. However,  McCormack teaches generating a queue of global numbers corresponding to each block of global numbers, wherein each process in the plurality of processes is assigned the block of global numbers in the plurality of blocks of global 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Lindholm with CHEN with Baldemair  to incorporate the feature of wherein the range of global numbers includes a plurality of global because this  determines a maximum permissible rate of access of users to the resource. 
As to claim 6, Baldemair teaches  global numbers within each block of global numbers are consecutive global numbers( para[0026]) for the same reason as to claim 5 above.  
As to claim 7, Baldemair teaches  the plurality of processes includes at least one of the following: a remote process, a local process and any combination thereof( para[0074] for the same reason as to claim 5 above.  
As to claims 12, 13-14, 19-20, they are rejected for the same reasons as to claims 5-7. 
 
                                                     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LeChi  Truong whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Chow, Dennis can be reached on ( 571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

/LECHI TRUONG/            Primary Examiner, Art Unit 2194